Citation Nr: 0317557	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
sarcoidosis, currently evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On October 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA examination to determine the 
current severity of his service-connected 
sarcoidosis.  The examination should 
adequately describe all symptomatology and 
manifestations of the veteran's 
sarcoidosis.  All indicated testing in 
this regard should be accomplished, 
including pulmonary testing.  If it is 
necessary for the veteran to be examined 
by different specialists in order to 
answer the following questions, the 
veteran initial examiner should take 
appropriate steps to arrange for those 
separate examinations.  The claims folder 
should be made available to the 
examiner(s) for review in conjunction with 
the examination(s).  The examiner(s) 
should answer the following specific 
questions: 
a.	Does the veteran have pulmonary 
involvement with persistent symptoms 
requiring chronic low dose (maintenance) 
or intermittent corticosteroids? 
b.	Does the veteran have pulmonary 
involvement requiring systemic high dose 
(therapeutic) corticosteroids for 
control? 
c.	Does the veteran have cor pulmonale, or 
cardiac involvement with congestive 
heart failure, or; progressive pulmonary 
disease with fever night sweats, and 
weight loss despite treatment? 
d.	Regarding pulmonary function testing, 
what is the predicted value of the 
Forced Expiratory Volume in one second 
and the Diffusion Capacity of the Lung 
for Carbon Monoxide y the Single Breath 
Method? 
e.	Regarding pulmonary function testing, 
what is the ration of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity? 
f.	Regarding pulmonary function testing, 
what is the maximum oxygen consumption 
of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)? 
g.	Does the veteran have cor pulmonale 
(right heart failure)? 
h.	Does the veteran have right ventricular 
hypertrophy? 
i.	Does the veteran have pulmonary 
hypertension? 
j.	Has the veteran had episodes of acute 
respiratory failure? 
k.	Does the veteran require outpatient 
oxygen therapy? 
l.	Does the veteran have disorders of the 
veteran's hands, knees, and feet as 
manifestations of his service-connected 
sarcoidosis or proximately due to or the 
result of his sarcoidosis or aggravated 
by his sarcoidosis?   

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





